Citation Nr: 0904375	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-10 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
October 6, 1986, rating decision which denied a claim of 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The Veteran had active service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas, which determined that there was no 
CUE in an October 6, 1986, rating decision, which denied a 
claim for service connection for PTSD.  


FINDINGS OF FACT

1.  In an unappealed October 1986 rating decision, the RO 
denied service connection for PTSD.

2.  The RO's October 1986 decision was not based on CUE as it 
represented a reasonable application of the known facts to 
the law then in existence; the factual evidence and competent 
medical opinion of record did not show that the Veteran was 
entitled to service connection for PTSD.


CONCLUSION OF LAW

The RO's October 1986 rating decision, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous; that unappealed rating action is final.  38 
U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO committed CUE when it denied 
his claim of service connection for PTSD in an October 1986 
rating decision.  The Veteran argues that the RO failed to 
properly apply the presumptions afforded to combat Veterans 
(discussed infra).  

In a rating decision dated on October 6, 1986, the RO denied 
the Veteran's claim for service connection for PTSD.  The RO 
noted the Veteran's service in Vietnam, and his receipt of a 
bronze star with "V" device, however, the RO stated that 
PTSD "was not currently diagnosed."  Thus, the claim was 
denied.  This decision was issued to the Veteran on October 
10, 1986.  

The Court of Appeals for Veterans Claims ("Court") has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts: it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must 
always be remembered that CUE is a very specific and rare 
kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) [E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made"; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question and not on subsequent determinations 
of record.  Damrel, 6 Vet. App. at 245.  To establish a valid 
claim of CUE, the claimant must demonstrate that either the 
correct facts, as they were known at the time, were not 
before the adjudicator, or that statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Daniels v. Gober, 10 Vet. App. 474 (1997).  

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 
(1995).  The alleged error must be of fact or of law and, 
when called to the attention of later reviewers, compels the 
conclusion to which reasonable minds could not differ that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  Allegations 
that previous adjudications had improperly weighed and 
evaluated the evidence also can never rise to the stringent 
definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

At the time of the October 1986 rating decision that 
originally denied entitlement to service connection for PTSD, 
the law provided that to establish service connection in 
general, there must be evidence that establishes that a 
particular disease or injury, resulting in disability, was 
incurred coincident with the Veteran's military service.  See 
38 U.S.C. §§ 310, 354(b) (1982); 38 C.F.R. §§ 3.303, 3.304 
(1986).

The evidence of record at the time of the October 1986 rating 
decision consisted of the Veteran's service medical records, 
and post-service private treatment records, dated between 
1970 and 1986.  The Veteran's service medical records 
included part of a separation examination report which noted 
a "character and behavior disorder, immature personality, 
unspecified type."  

It is important for the Veteran to understand that the 
separation examination, standing alone, provides a basis to 
find that the prior rating action was not unmistakably wrong.

As for the post-service medical evidence, reports from the 
State of California health care system, dated between 1970 
and 1971, showed that the Veteran was hospitalized on several 
occasions, with diagnoses of PD (personality disorder), and 
drug dependence.  VA hospital reports, dated between 1979 and 
1986, showed that the Veteran was hospitalized on several 
occasions, and that overall, he had both physical and 
psychiatric complaints.  His diagnoses included PTSD, history 
of drug addiction, suspected personality disorder, dysthymic 
disorder, borderline personality, and marijuana abuse.  A 
June 1986 VA psychiatric examination report contained 
diagnoses of mixed personality disorder, and episodic 
substance abuse (marijuana).  

The Veteran's discharge (DD Form 214) showed that his awards 
included the bronze star medal with "V" device, and that he 
had served in Vietnam.  

The Board finds that there was no CUE in the October 6, 1986, 
rating decision, which denied the Veteran's claim of service 
connection for PTSD.  At the time of the RO's rating 
decision, the medical evidence contained only one diagnosis 
of PTSD.  This diagnosis was afforded in association with 
treatment for complaints of neurological symptoms in the 
Veteran's right lower extremity, which the report indicated 
were related to a cervical spine disorder.  See VA hospital 
report, dated in January 1986.  In contrast, the medical 
evidence showed that the Veteran had been hospitalized on 
several occasions for drug abuse, and it contained a number 
of psychiatric diagnoses of disorders other than PTSD, to 
include drug abuse, a dysthymic disorder, and several 
notations of a personality disorder.  

Of particular note, VA afforded the Veteran a psychiatric 
examination in June 1986.  The report of this examination 
showed that it was performed by a VA staff psychiatrist, and 
that the Veteran was determined to have a mixed personality 
disorder, with antisocial and narcissistic features with 
associated depression, and episodic substance abuse 
(marijuana).  

It is important for the Veteran to again understand that this 
VA examination, standing alone, provides a basis to find that 
the prior rating action was not unmistakably wrong.  There is 
a basis for the RO's finding. 

Given this evidence, the Board finds that the RO applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  There is no basis to find that it was 
unreasonable for the RO to afford the evidence which 
indicated that the Veteran did not have PTSD more probative 
value than the sole diagnosis of PTSD.  Based on the 
foregoing, there is no evidence of an "undebatable" error, 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  Id.  Rather, a review 
of the evidence, and the applicable statutory and regulatory 
provisions, clearly demonstrates that there was no failure by 
that RO to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  The 
appellant's claim that the October1986 rating decision was 
clearly and unmistakably erroneous must therefore be denied.  
38 C.F.R. § 3.105(a).

In reaching this decision, the Board has considered the 
Veteran's representative's argument that the October 1986 
rating decision was CUE because it failed to consider that 
the Veteran was shown to have participated in combat, and to 
apply 38 U.S.C.A. § 1154(b).  38 U.S.C.A. § 1154(b) is the 
current version of 38 U.S.C.A. § 354(b), which was in effect 
in October 1986.  It is argued that this provision contained 
a "presumption of service connection," and that had the RO 
applied such a presumption, that there would have been "a 
manifestly different outcome."  See Veteran's 
representative's submissions, received in March and June of 
2007.  

Satisfactory lay or other evidence that an injury or disease 
was incurred in or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C. § 354(b) (1982); 38 
C.F.R. § 3.304(d) (1986).  

At the time of the RO's rating decision, the Veteran was 
shown to have a bronze star with a "V" device, 
participation in combat was established, and the Veteran was 
entitled to the presumptions at 38 U.S.C.A. § 354(b).  

The RO did not explicitly cite to 38 U.S.C.A. § 354(b) or 38 
C.F.R. § 3.303(d) in the October 1986 decision.  However, 
there is no basis to find that the RO did not consider the 
applicable laws and regulations as to the Veteran's combat 
service, and that such failure was outcome determinative.  
The RO specifically stated that the Veteran had received a 
bronze star with "V" (valor) device.  Of particular note, 
under 38 U.S.C.A. § 310 and 38 C.F.R. § 3.303, the Veteran 
had to demonstrate that he had the claimed disability (PTSD) 
in order for the RO to grant service connection.  The Board 
can find no basis to conclude that there was anything in 
38 U.S.C.A. § 354(b) which abrogated the requirement at that 
a current disability must be shown for a grant of service 
connection.  In October 1986, the evidence clearly weighed 
against the Veteran's claim that he had PTSD.  In summary, 
the evidence does not show that the RO committed clear and 
unmistakable error in finding that the evidence did not 
warrant the conclusion that the Veteran had PTSD.  As such, 
the question of whether the RO erred by not applying 38 
U.S.C. § 354(b) when it decided the Veteran's appeal is not 
outcome determinative.  

To the extent that the claims files include a VA hospital 
report covering psychiatric treatment between September 1986 
and April 1987.  This report indicates that the Veteran 
received VA treatment for about two months prior to the RO's 
October 1986 decision, and that he received diagnoses of 
PTSD, mixed personality disorder, and history of mixed 
substance abuse.  This report was not of record at the time 
of the RO's October 1986 decision.  However, it appears that 
this report was not created until the Veteran's discharge 
from the hospital in April 1987.  Therefore, it was not in 
existence at the time of the RO's October 1986 decision, and 
it cannot provide a basis to find CUE.  Furthermore, and in 
any event, the constructive notice doctrine may not be 
applied retroactively to VA adjudications, and specifically 
to claims alleging CUE in rating decisions dated prior to the 
Court's issuance of its decision in Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992), i.e. before July 21, 1992.  See Lynch 
v. Gober, 11 Vet. App. 22, 29 (1997), vacated and remanded on 
other grounds sub nom. Lynch v. West, 178 F.3d 1312 (Fed. 
Cir. 1998) (table), reinstated by Lynch v. West, 12 Vet. App. 
391 (1999); Damrel v. Brown, 6 Vet. App. at 246; see also 
Counts v. Brown, 6 Vet. App. 473, 480 (1994) (CUE cannot be 
premised upon records which appellant alleges should have 
been in the record at the time of the prior adjudications).  

As a final matter, in setting forth his arguments, the 
Veteran's representative cited to a number of Court cases.  
However, the Court was not in existence at the time of the 
RO's October 1986 rating decision, and none of the cited 
cases show that the Court formulated a new interpretation of 
the law which abrogated the need for the Veteran to establish 
that he had PTSD (which was the critical issue at that time, 
not stressor verification).  Furthermore, even if such a case 
had been cited, it cannot be the basis of a valid clear and 
unmistakable error claim.  Berger v. Brown, 10 Vet. App. 166, 
170 (1997); Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Smith v. West, 11 Vet. App. 134, 137 (1998).  

Given the foregoing, the Veteran's representative's 
allegations do not provide a basis upon which to find that VA 
committed error, and they do not constitute a valid CUE 
claim.  See Luallen; Oppenheimer.  

In summary, the Veteran has not identified any specific 
finding or conclusion in the October 1986 rating decision 
which was undebatably erroneous.  The record does not reveal 
any kind of error of fact or law in the October 1986 rating 
decision that, when called to the attention of later 
reviewers, compels the conclusion to which reasonable minds 
could not differ that the result would have been manifestly 
different but for the error.  Although the Board acknowledges 
that the Veteran's claim for service connection for PTSD was 
granted in 1994, that claim was granted on the basis of 
evidence that was not in the record at the time of the 
October 1986 rating decision.  Thus, the criteria for a 
finding of CUE have not been met and the Veteran's motion to 
revise or reverse the October 1986 rating decision must be 
denied.  

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists 
that such assistance will aid in substantiating the claim.

In September 2005, VA provided the Veteran with VCAA notice 
as to his CUE claim.  However, this notice was gratuitous, as 
the VCAA, and its implementing regulations, codified in part 
at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001); VAOPGCPREC 12- 2001 at para. 7 (July 
6, 2001) (VA does not have "a duty to develop" in CUE 
claims because "there is nothing further that could be 
developed").  As noted in Livesay, CUE claims are not 
conventional appeals but instead are requests for revision of 
previous decisions.  Claims based on CUE are fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits but is instead collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178- 
179.   Moreover, a litigant alleging CUE has the burden of 
establishing such error on the basis of the evidence of 
record at the time of the challenged decision.  Id.

ORDER

The claim that the RO's October 1986 rating decision, which 
denied the Veteran's claim for service connection for PTSD, 
should be revised or reversed on the grounds of CUE, is 
denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


